DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 10/05/2021. 
Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Assuming the Office has modified the image processor 122 of Tokunaga to be replaced with the two ISPs of Choi, then the Office failed to establish a 
Examiner’s Response: Examiner respectfully disagrees. In view of Applicant's argument that there is no reasonable expectation of success, the examiner notes that the process of Tokunaga performs both live view display processing and the "insert still image processing".  Choi teaches that a single processor (Choi, Fig. 2, image processing device 130) which performs both through image processing and still image processing can be improved by providing a first processor (Choi, Fig. 2, First ISP 131) which processes low density image data for through display processing and a second 
	Applicant has argued that there isn't a reasonable expectation of success, however, applicant has not provided any evidence to support their position and therefore the argument is unpersuasive. Choi teaches that a single processor can be improved by providing two ISPs and therefore provides an expectation of success in modifying a processor to split said through image processing and still processing functions between two ISPs.  
Applicant argues: “Additionally, without conceding the propriety of the rejection, and to further clarify and emphasize the differences between claim 1 and the cited references, 
Tokunaga and Choi fail to disclose or suggest at least these features of amended claim 1. In fact, FIGS. 6-9 of Tokunaga explicitly teach that nothing is displayed during the still image capture process. Choi also fails to disclose or suggest these features of amended claim 1. Thus, the combination of Tokunaga and Choi fail to establish a prima facie case of obviousness with respect to amended claim 1 because Tokunaga and Choi, alone or in any combination, fail to disclose or suggest all of the features of amended claim 1….
Additionally, like Tokunaga, Hata, Kubo, Hayashi, Sato, Lee, and Toyoda fail to disclose or suggest at least "output a second instruction to display a non-text mark during the still image capture process in response to receiving the first instruction," as recited by amended claim 1. Thus, the cited references also fail to establish a prima facie case of obviousness for claims 1, 2, 8, 9, 13, 15, 17-19, and 22 because the cited references fail to disclose or suggest all of the features of the amended claims, and provide no apparent reason for modification to include such features.”
Examiner’s Response: Examiner respectfully disagrees. The still image capture process is considered to be from the start of shooting of the three images and the completion of synthesizing the images into a single still image (Tokunaga, Fig. 4, Blocks S426-S445, Paragraph 0059-0071). Therefore, the non-text mark is displayed during the still image capture process.

Kubo discloses the non-text mark is displayed during the still image capture process (Kubo, Fig. 4, image 40, Paragraph 0066).
Hayashi discloses the non-text mark is displayed during the still image capture process (Hayashi, Figs. 8C and 8E-8F, “Development-Incomplete image”, Paragraph 0071-0073).
	Sato discloses the non-text mark is displayed during the still image capture process (Sato, Fig. 8, moving image recording display icon 330 and still image recording display icon 340, Paragraph 0080).
Applicant argues: “Lastly, in rejecting claim 12, the Office asserted that "the combination of Tokunaga and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is displayed for a time equivalent to an exposure time (Tokunaga, Figs. 6-9, The time of "shooting image" is interpreted as an exposure time. Since the progress bar is displayed for a time longer than the exposure time, the non-text mark is displayed for a time equivalent to the exposure time.)."13' 
Applicant respectfully disagrees. The progress bar being displayed for a time longer than the exposure time means the progress bar is displayed for a time that is not equivalent to the exposure time. Indeed, equivalent does not mean "equal to or greater than." Instead, equivalent means "equal in force, amount, or value."14 Therefore, contrary to the Office's assertions, the combination of Tokunaga and Choi fails to disclose or suggest all of the features of claim 12. Thus, the Office also failed to 
Examiner’s Response: Examiner respectfully disagrees. Claim language does not require the non-text mark to be displayed only for a time equivalent to an exposure time. Therefore, by displaying the mark for a time greater than the exposure time, the mark will have been displayed for a time equivalent to an exposure time as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12, 18-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga et al. (US 2014/0071324 A1) in view of Choi et al. (US 2015/0237280 A1).


a processing unit (Tokunaga, Fig. 3 Controller 130 and Image processor 122) configured to 
perform a still image capture process by processing data based on pixel signals (Tokunaga, Fig. 4, Blocks S426-S445, Paragraph 0059-0071, The still image capture process is considered to be from the start of shooting of the three images and the completion of synthesizing the images into a single still image.) output from a plurality of pixels (Tokunaga, Fig. 3, CCD 120, Paragraph 0058, It is known that CMOS and CCD image sensors use a plurality of pixels to form an image. See conclusion), 
receive a first instruction to perform the still image capture process (Tokunaga, Fig. 4, Blocks S430, Paragraph 0059), and 
output a second instruction (Tokunaga, Fig. 3, Control from the Controller 130 and Image processor 122 to the LCD monitor to display the non-text mark and through image is the second instruction) to display a non-text mark during the still image capture process (Tokunaga, Fig. 4, Block S443) in response to receiving the first instruction, the non-text mark indicating a performance of the still image capture process and not associated with any displayed text (Tokunaga, Fig. 5A, progress bar 602, Paragraph 0072); and 
a display control unit configured to 
control a display unit to display a through image based on the data processed by the processing unit (Tokunaga, Fig. 4, Blocks S426-S429 and S443, Fig. 5A), and 

wherein, to process the data based on the pixel signals output from the plurality of pixels, the processing unit is further configured to process first data (Tokunaga, Figs. 5A and 6, Through image, Paragraph 0036) and second data (Tokunaga, Figs. 5B and 6, review image/“image data for recording”, Paragraph 0036), the first data and the second data being based on the pixel signals output from the plurality of pixels (Tokunaga, Paragraph 0034), and 
wherein, to control the display unit to display the image based on the data processed by the processing unit as the through image, the display control unit is further configured to control the display unit to display the image based on the first data as the through image (Tokunaga, Figs. 5A and 6, Through image, Paragraph 0036).
However, Tokunaga does not teach first data transmitted at first data density, and second data transmitted at second data density different from the first data density.
In reference to Choi et al. (hereafter referred as Choi), Choi teaches a first data transmitted at first data density (Choi, Figs. 2-3, Preview, Paragraph 0050), and second data (Choi, Fig. 2-3, Capture, Paragraph 0051) transmitted at second data density different from the first data density (Choi, Paragraphs 0050-0055, a low-resolution image has a smaller data density than a high-resolution image.), the first data and the second data being based on pixel signals output from the plurality of pixels (Choi, Fig. 2-3, CIS 120, Paragraph 0037); and the display unit causes the display unit to display an image based on the first data as the through image (Choi, Paragraph 0055, The preview is output for display.).

Claims 18 and 19 are rejected for the same reasons as claim 1.

Regarding claim 9, the combination of Tokunaga and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is a moving image (Tokunaga, Fig. 5A, Progress bar 602 is a moving image.).

Regarding claim 12, the combination of Tokunaga and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is displayed for a time equivalent to an exposure time (Tokunaga, Figs. 6-9, The time of “shooting image” is interpreted as an exposure time. Since the progress bar is displayed for a time longer than the exposure time, the non-text mark is displayed for a time equivalent to the exposure time.).

.

Claims 1-2, 8, 15, 18-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 2012/0105682 A1) in view of Choi et al. (US 2015/0237280 A1).

Regarding claim 1, Hata et al. (hereafter referred as Hata) teaches a control apparatus (Hata, Figs. 1 and 2) comprising: 
a processing unit (Hata, Fig. 2, digital processing circuit 3 and CPU 5) configured to 
perform a still image capture process (Hata, Fig. 13, Paragraphs 0066-0068, The panoramic image pickup process is the still image capture process.) by processing data based on pixel signals output from a plurality of pixels (Hata, Fig. 2, CCD 1, Paragraph 0034, It is known that CMOS and CCD image sensors use a plurality of pixels to form an image. See conclusion), 
receive a first instruction to perform the still image capture process (Hata, Fig. 13, Block S21, Paragraph 0066), and 

a display control unit configured to 
control a display unit to display a through image based on the data processed by the processing unit (Hata, Paragraphs 0065 and 0068, the displayed “image that CCD 1 is picking up” is the through image.), and 
control the display unit to display the non-text mark in response to receiving the second instruction (Hata, Fig. 5, Guide images 102 to 114, Fig. 14, Block S240, Paragraphs 0068 and 0073).
wherein, to process the data based on the pixel signals output from the plurality of pixels, the processing unit is further configured to process first data, the first data based on the pixel signals output from the plurality of pixels (Hata, Paragraph 0071, Displayed image picked up by CCD), and 
wherein, to control the display unit to display the image based on the data processed by the processing unit as the through image, the display control unit is further configured to control the display unit to display the image based on the first data as the through image (Hata, Paragraph 0071, Displayed image picked up by CCD).

In reference to Choi et al. (hereafter referred as Choi), Choi teaches a first data transmitted at first data density (Choi, Figs. 2-3, Preview, Paragraph 0050), and second data (Choi, Fig. 2-3, Capture, Paragraph 0051) transmitted at second data density different from the first data density (Choi, Paragraphs 0050-0055, a low-resolution image has a smaller data density than a high-resolution image.), the first data and the second data being based on pixel signals output from the plurality of pixels (Choi, Fig. 2-3, CIS 120, Paragraph 0037); and the display unit causes the display unit to display an image based on the first data as the through image (Choi, Paragraph 0055, The preview is output for display.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hata with the method of using a low-resolution preview image and a high-resolution captured image and separate processing (including two ISPs) as seen in Choi to reduce the amount of processing required for the preview image and so that power consumption may be decreased, and since time-division processing is not performed on images having different resolution, easiness of an image processing control may be improved (Choi, Paragraph 0052).
Claims 18 and 19 are rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Hata and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is displayed at each of four corners of the display unit (Hata, Fig. 5, Guide images 102 to 114).

Regarding claim 8, the combination of Hata and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is a still image (Hata, Fig. 5, Guide images 102 to 114).

Regarding claim 15, the combination of Hata and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein, in a continuous imaging mode that continuously captures a plurality of images, the non-text mark is displayed at a start and an end of continuous imaging (Hata, Fig. 13, Blocks, S22-S24, The panoramic image pickup mode continuously captures a plurality of images for display or panoramic image generation.).

Regarding claim 22, the combination of Hata and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the data is data of a single non-panoramic still image (Hata, Paragraph 0038, Each capture by the image sensor is a single non-panoramic still image.), wherein the non-text mark is superimposed on a portion of the through image, and wherein the portion of the through image is less than an entirety of the through image (Hata, Figs. 6-7).

Claims 1-2, 8, 13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo (US 2002/0196348 A1) in view of Choi et al. (US 2015/0237280 A1).

Regarding claim 1, Kubo teaches a control apparatus (Kubo, Fig. 1) comprising: 
a processing unit (Kubo, Fig. 1, signal processing part 26 and CPU 30) configured to 
perform a still image capture process (Kubo, Fig. 4) by processing data based on pixel signals output from a plurality of pixels (Kubo, Fig. 1, image pickup device 16, Paragraphs 0011 and 0045), 
receive a first instruction to perform the still image capture process (Kubo, Paragraphs 0053-0054), and 
output a second instruction (Kubo, Fig. 1, Control from CPU 30 to Display device 34 to display the non-text mark and through image is the second instruction) to display a non-text mark during the still image capture process in response to receiving the first instruction, the non-text mark indicating a performance of the still image capture process and not associated with any displayed text (Kubo, Fig. 4, image 40, Paragraph 0066); and 
a display control unit (Kubo, Fig. 1, Display device 34) configured to 
control a display unit to display a through image based on the data processed by the processing unit (Kubo, Paragraph, 0052), and 

wherein, to process the data based on the pixel signals output from the plurality of pixels, the processing unit is further configured to process first data (Kubo, Fig. 4, Movie display, Paragraph 0052) and second data (Kubo, Fig. 4, Movie Recording, Paragraph 0062), the first data and the second data being based on the pixel signals output from the plurality of pixels (Kubo, Fig. 4, The first and second data are based on the images captured by the image sensor.), and 
wherein, to control the display unit to display the image based on the data processed by the processing unit as the through image, the display control unit is further configured to control the display unit to display the image based on the first data as the through image (Kubo, Fig. 4, Paragraph 0052).
However, Kubo does not teach first data transmitted at first data density, and second data transmitted at second data density different from the first data density.
In reference to Choi et al. (hereafter referred as Choi), Choi teaches a first data transmitted at first data density (Choi, Figs. 2-3, Preview, Paragraph 0050), and second data (Choi, Fig. 2-3, Capture, Paragraph 0051) transmitted at second data density different from the first data density (Choi, Paragraphs 0050-0055, a low-resolution image has a smaller data density than a high-resolution image.), the first data and the second data being based on pixel signals output from the plurality of pixels (Choi, Fig. 2-3, CIS 120, Paragraph 0037); and the display unit causes the display unit to display an image based on the first data as the through image (Choi, Paragraph 0055, The preview is output for display.).

Claims 18 and 19 are rejected for the same reasons as claim 1.

Regarding claim 2, the combination of Kubo and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is displayed at each of four corners of the display unit (Kubo, Fig. 4, image 40, Paragraph 0066).

Regarding claim 8, the combination of Kubo and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is a still image (Kubo, Fig. 4, image 40, Paragraph 0066).

Regarding claim 13, the combination of Kubo and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is displayed for a time longer than an exposure time when the exposure time is shorter .

Claim 1, 9, 17-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2014/0204243 A1) in view of Tokunaga et al. (US 2014/0071324 A1) in view of Choi et al. (US 2015/0237280 A1).

Regarding claim 1, Hayashi teaches a control apparatus (Hayashi, Fig. 1) comprising: 
a processing unit (Hayashi, Fig. 1, Control Unit 1 and Development Processing Section 6) configured to 
perform a still image capture process (Hayashi, Fig. 3, Blocks A10-A17) by processing data based on pixel signals output from a plurality of pixels (Hayashi, Imaging Section 5, Paragraphs 0033-0034, It is known that CMOS and CCD image sensors use a plurality of pixels to form an image. See conclusion.); and 
receive a first instruction to perform the still image capture process (Hayashi, Fig. 3, Block A10); and 
output a second instruction (Hayashi, Fig. 1, Control from the Control Unit and Development Processing Section to the display panel to display the mark and through image is the second instruction) to display a mark during the still image capture process in response to receiving the first instruction, the mark indicating a performance of the still image capture process (Hayashi, Figs. 8C and 8E-8F, “Development-Incomplete image”, Paragraph 0071-0073);

control a display unit (Hayashi, Fig. 1, Control Section 1) to display a through image based on the data processed by the processing unit (Hayashi, Fig. 8, Paragraphs 0030, 0036 and 0071, The “live view” is the through image.), and
 control the display unit to display the mark in response to receiving the second instruction (Hayashi, Figs. 8C and 8E-8F, “Development-Incomplete image”, Paragraph 0071-0073),
wherein, to process the data based on the pixel signals output from the plurality of pixels, the processing unit is further configured to process first data (Hayashi, Fig. 8, Paragraph 0071, Live view image), and second data (Hayashi, Fig. 8, Paragraph 0071-0073, “first image” and “second image”, development complete images), the first data and the second data being based on pixel signals output from the plurality of pixels (Hayashi, Paragraph 0071, The images are generated from the image sensor.); and 
wherein, to control the display unit to display the image based on the data processed by the processing unit as the through image, the display control unit is further configured to control the display unit to display the image based on the first data as the through image (Hayashi, Fig. 8, Paragraph 0071, the first image data is a live view.).
However, Hayashi does not teach a non-text mark, the non-text mark not associated with any displayed text nor the first data transmitted at first data density, and second data transmitted at second data density different from the first data density.
In reference to Tokunaga, Tokunaga teaches output a second instruction (Tokunaga, Fig. 3, Control from the Controller 130 and Image processor 122 to the LCD monitor to display the non-text mark and through image is the second instruction) to 
These arts are analogous since they are both relate to displaying indicators on a through image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hayashi with the indicator as seen in Tokunaga to show a progress of the processing.
However, the combination of Hayashi and Tokunaga does not teach first data transmitted at first data density, and second data transmitted at second data density different from the first data density.
In reference to Choi et al. (hereafter referred as Choi), Choi teaches a first data transmitted at first data density (Choi, Figs. 2-3, Preview, Paragraph 0050), and second data (Choi, Fig. 2-3, Capture, Paragraph 0051) transmitted at second data density different from the first data density (Choi, Paragraphs 0050-0055, a low-resolution image has a smaller data density than a high-resolution image.), the first data and the second data being based on pixel signals output from the plurality of pixels (Choi, Fig. 2-3, CIS 120, Paragraph 0037); and the display unit causes the display unit to display an image based on the first data as the through image (Choi, Paragraph 0055, The preview is output for display.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Hayashi and Tokunaga with the method of using a low-resolution preview image and a high-
Claims 18 and 19 are rejected for the same reasons as claim 1.

Regarding claim 9, the combination of Hayashi, Tokunaga and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is a moving image (Tokunaga, Fig. 5A, Progress bar 602 is a moving image.).

Regarding claim 17, the combination of Hayashi, Tokunaga and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the processing unit records, in a recording medium (Hayashi, Fig. 1, Storage Section 3, Paragraph 0036 and 0080), the second data temporarily stored in a storage unit (Hayashi, Fig. 1, Buffer Memory 3B, Paragraph 0031) when the first instruction is received (Hayashi, Fig. 8, Paragraph 0071, Fig. 10, Block C15, Paragraph 0081).

Regarding claim 22, the combination of Hayashi, Tokunaga and Choi teaches control apparatus according to claim 1 (see claim 1 analysis), wherein the data is data of a single non-panoramic still image (Hayashi, Fig. 3, Block A14, Paragraph 0042), wherein the non-text mark is superimposed on a portion of the through image, and .

Claim(s) 1, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0273573 A1) in view of Lee et al. (US 2015/0194186 A1) in view of Choi et al. (US 2015/0237280 A1).

Regarding claim 1, Sato teaches a control apparatus (Sato, fig. 1) comprising: 
a processing unit (Sato, Fig. 1, Controller 210) configured to 
perform a still image capture process (Sato, Figs. 2 and 4-5, Paragraph 0062, The process of Sato is considered to be a still image capture process since the process allows for a still image to be captured.) by processing data based on pixel signals output from a plurality of pixels (Sato, Fig. 1, CCD 180, Paragraph 0027, It is known that CMOS and CCD image sensors use a plurality of pixels to form an image. See conclusion)
receive a first instruction to perform the still image capture process (Sato, Fig. 2, Block S110, Paragraph 0048), and 
output a second instruction (Sato, Fig. 1, Control from the Controller 210 to the liquid crystal monitor 270 to display the non-text mark and through image is the second instruction) to display a non-text mark during the still image capture process in response to receiving the first instruction, the non-text mark indicating a performance of the still image capture process and not associated with any displayed text (Sato, Fig. 8, moving 
a display control unit (Sato, Fig. 1, liquid crystal monitor 270) configured to 
control a display unit to display an image based on the data processed by the processing unit (Sato, Paragraph 0039), and 
control the display unit to display the non-text mark in response to receiving the second instruction (Sato, Fig. 8, Paragraph 0080).
However, Sato does not explicitly state controlling the display unit to display a through image based on the data processed by the processing unit and does not teach wherein, to process the data based on the pixel signals output from the plurality of pixels, the processing unit is further configured to process first data transmitted at a first data density and second data transmitted at a second data density different from the first data density, the first data and the second data being based on the pixel signals output from the plurality of pixels, and wherein, to control the display unit to display the image based on the data processed by the processing unit as the through image, the display control unit is further configured to control the display unit to display the image based on the first data as the through image.
In reference to Lee et al. (hereafter referred as Lee), Lee teaches controlling the display unit to display a through image based on the data processed by the processing unit (Lee, Figs. 5-6, Paragraph 0105);
wherein, to process the data based on the pixel signals output from the plurality of pixels, the processing unit is further configured to process first data, the first data 
wherein, to control the display unit to display the image based on the data processed by the processing unit as the through image, the display control unit is further configured to control the display unit to display the image based on the first data as the through image (Lee, Fig. 6, Steps S601-S602, Paragraph 0105).
These arts are analogous since they are since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Sato with the explicit teaching of providing a through image as seen in Lee to allow the user to view what is currently being captured and since it is a well-known and common feature in camera devices.
However, the combination of Sato and Lee does not teach the processing unit is further configured to process first data transmitted at a first data density and second data transmitted at a second data density different from the first data density, the second data being based on the pixel signals output from the plurality of pixels.
In reference to Choi et al. (hereafter referred as Choi), Choi teaches a first data transmitted at first data density (Choi, Figs. 2-3, Preview, Paragraph 0050), and second data (Choi, Fig. 2-3, Capture, Paragraphs 0051 and 0060) transmitted at second data density different from the first data density (Choi, Paragraphs 0050-0055 and 0060, a low-resolution image has a smaller data density than a high-resolution image.), the first data and the second data being based on pixel signals output from the plurality of pixels (Choi, Fig. 2-3, CIS 120, Paragraph 0037); and the display unit causes the display unit 
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Sato and Lee with the method of using a low-resolution preview images and a high-resolution captured images (Choi, Paragraph 0060) and separate processing (including two ISPs) as seen in Choi to reduce the amount of processing required for the preview image and so that power consumption may be decreased, and since time-division processing is not performed on images having different resolution, easiness of an image processing control may be improved (Choi, Paragraph 0052).
Claims 18 and 19 are rejected for the same reasons as claim 1.

Regarding claim 15, the combination of Sato, Lee and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein, in a continuous imaging mode that continuously captures a plurality of images, the non-text mark is displayed at a start and an end of continuous imaging (Sato, Figs. 2, 4-5 and 8, Paragraphs 0048-0051, Sato teaches a continuous imaging mode and the non-text mark is displayed continuously.).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0273573 A1) in view of Lee et al. (US 2015/0194186 A1) in view of Choi et al. (US 2015/0237280 A1) in view of Toyoda (US 2011/0176028 A1).

Regarding claim 13, the combination of Sato, Lee and Choi teaches the control apparatus according to claim 1 (see claim 1 analysis), wherein the non-text mark is displayed for a time longer than a single image frame (Sato, Fig. 8, Paragraph 0080). 
 However, the combination of Sato, Lee and Choi does not teach wherein the non-text mark is displayed for a time longer than an exposure time when the exposure time is shorter than a predetermined time.
In reference to Toyoda, Toyoda teaches an exposure time (Toyoda, Fig. 11, “Exposure”) for a single image frame of a video is shorter than a predetermined time (Toyoda, Fig. 11, 1/30(s) Paragraphs 0079-0080).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Sato, Lee and Choi with the teaching of using various exposure times and frame rates for video capture as seen in Toyoda to ensure proper exposure of the video image. Therefore, the claim limitation “wherein the mark is displayed for a time longer than an exposure time when the exposure time is shorter than a predetermined time” is met since during a video capture with an exposure time is shorter than a predetermined time, the mark would be displayed for the entire video capture.

Allowable Subject Matter
Claims 21 is allowed.
The following is an examiner’s statement of reasons for allowance:

	“output a second instruction to display a non-text mark in response to receiving the first instruction, the non-text mark indicating a performance of the still image capture process and not associated with any displayed text; and a display control unit configured to control a display unit to display a through image based on the data processed by the processing unit, and control the display unit to display the non-text mark in response to receiving the second instruction, wherein the processing unit is further configured to determine whether the still image capture process is forty milliseconds or less, insert a first display command into the second instruction in response to determining that the still image capture process is forty milliseconds or less, the first display command controlling the display to display the non-text mark for the forty milliseconds, and insert a second display command into the second instruction in response to determining that the still image capture process is not forty milliseconds or less, the second display command controlling the display to display the non-text mark for a period of time that is equivalent to the image capture process.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamashita (US 2007/0046795 A1): Teaches CMOS and CCD image sensors use a plurality of pixels to create and image.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698     

/JAMES M HANNETT/Primary Examiner, Art Unit 2698